Citation Nr: 1226511	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-09 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a nervous disorder / psychiatric disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for a nervous disorder / psychiatric disability, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected disabilities.

8.  Entitlement to an increased disability rating for type II diabetes mellitus, currently rated 20 percent disabling.

9.  Entitlement to a separate compensable rating for erectile dysfunction, currently evaluated with diabetes mellitus as noncompensably disabling.

10.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

11.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

12.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received June 2008.  A statement of the case was issued in January 2009, and a substantive appeal was received in March 2009.

The Board notes that the Veteran checked the box indicating that he did not want a Board hearing on his March 2009 substantive appeal, yet he wrote a statement instructing "schedule a hearing ASAP."  In any event, after the scheduling of a hearing, the Veteran submitted a signed written statement in April 2009 expressly requesting "Please cancel hearing" and to "continue my appeal to BVA."  The Veteran has withdrawn his hearing request and has not requested a new hearing.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board finds that certain statements of record raise a claim of entitlement to a TDIU, including in January and August 2010 correspondences contending that the Veteran cannot work due to his service-connected disabilities.

It appears that the Veteran's June 2008 correspondence raised claims of entitlement to service connection for disabilities of the liver, the heart, the eyes, and for depression secondary to service connected disabilities.  These issues are hereby referred to the RO/AMC for appropriate action.

Aside from the issues of whether new and material evidence has been received to reopen previously denied claims, all issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2003 RO rating decision most recently denied service connection for nervous disorder / psychiatric disability, finding that there was no nexus between any nervous disorder / psychiatric disability and either military service or service-connected diabetes mellitus; the Veteran did not initiate an appeal of the determination.

2.  A December 2003 RO rating decision denied service connection for hypertension, finding that there was no nexus between any hypertension and either military service or service-connected diabetes mellitus; the Veteran did not initiate an appeal of the determination.

3.  An October 2005 RO rating decision denied service connection for fibromyalgia, finding that there was no diagnosis of fibromyalgia and no nexus between any fibromyalgia and either military service or service-connected diabetes mellitus; the Veteran did not initiate an appeal of the determination.

4.  Certain evidence received since the December 2003 and October 2005 RO rating decisions was not previously submitted to agency decision-makers, is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for nervous disorder / psychiatric disability, hypertension, and fibromyalgia.



CONCLUSIONS OF LAW

1.  The December 2003 rating decision which denied service connection for nervous disorder / psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The December 2003 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  The October 2005 rating decision which denied service connection for fibromyalgia is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received to reopen the nervous disorder / psychiatric disability, hypertension, and fibromyalgia claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, in light of the reopening of the claims, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the issues will be addressed in a future merits decision after action on those issues is undertaken as directed in the remand section of this decision.

New and Material Evidence

Claims by the Veteran for service connection for a nervous disorder / psychiatric disorder and for hypertension were most recently denied by an RO rating decision in December 2003.  He was furnished notice of that determination and notice of appellate rights by letter dated in January 2004.  The Veteran did not appeal that decision, nor did he submit new and material evidence within one year of notice of that decision; therefore it is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

A claim by the Veteran for service connection for fibromyalgia was denied by an RO rating decision in October 2005.  He was furnished notice of that determination and notice of appellate rights by letter dated in October 2005.  The Veteran did not appeal that decision, nor did he submit new and material evidence within one year of notice of that decision; therefore it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New and material evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by the RO determination in the instant case that new and material evidence has not been received and it will make an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The requests to reopen claims subject to prior final denials (service connection for nervous disorder / psychiatric disability, hypertension, and fibromyalgia) all involve underlying claims of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as psychoses, hypertension, and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's claim for service connection for a nervous disorder / psychiatric disability was denied by a December 2003 RO rating decision essentially on the basis that there was no showing of nexus to military service nor nexus to the Veteran's service-connected diabetes mellitus.  (The Veteran had been previously denied service connection for a nervous disorder in a May 1983 on the basis of finding no diagnosis of the claimed disorder during service or after discharge.)

The Veteran's claim for service connection for hypertension was denied by a December 2003 RO rating decision essentially on the basis that there was no showing of nexus to military service nor nexus to the Veteran's service-connected diabetes mellitus (noting that the hypertension was diagnosed prior to the diabetes mellitus diagnosis).

The Veteran's claim for service connection for fibromyalgia was denied by an October 2005 RO rating decision essentially on the basis of finding no diagnosis of the claimed disability during service or after discharge.

Evidence of record at the times of the most recent prior rating decision for each issue featured service treatment records, VA examination reports, lay testimony, private medical reports (prior to the October 2005 decision), and VA outpatient treatment records.

Evidence received subsequent to each prior final decision includes, most significantly, an April 2009 letter from the Veteran's physician Dr. Ortiz.  In pertinent part, the April 2009 private medical statement presents the opinion that the Veteran's emotional problems and nervous disorder / psychiatric disability are exacerbated by his difficulties with service-connected diabetes mellitus and his service-connected erectile dysfunction.  The April 2009 letter further presents an explanation for how the Veteran's high blood pressure may be caused or aggravated by his diabetes mellitus, and opines that further testing to determine such a relationship exists is warranted.  The April 2009 letter also presents a statement that the Veteran has a history of fibromyalgia.  The April 2009 private medical opinion concludes with the assertion that: "it is more probable than not that all of his conditions are related to diabetes and in consequence service connected."

The Board finds that the new evidence in this case is material to each of the three issues the Veteran seeks to reopen.  The new evidence relates to an unestablished fact necessary to substantiate each claim.  The new competent medical opinion indicates that the Veteran has each claimed disability and indicates that all of the disabilities are related to his service-connected diabetes mellitus.  This evidence is clearly new and relates to an unestablished fact necessary to substantiate each claim for service connection the Veteran seeks to reopen.  Therefore the claims are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen the claims of entitlement to service connection for nervous disorder / psychiatric disability, for hypertension, and for fibromyalgia.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

The November 2007 RO decision which gives rise to the present appeal expressly found that was no new and material evidence to reopen the appellant's three claims subject to prior final denials.  The January 2009 statement of the case expressly made the same finding, as did the October 2009 supplemental statement of the case.  The RO therefore did not undertake a merits analysis of the underlying claims.  In view of the Board's finding that there is new and material evidence to reopen each claim, the case must now be returned to the RO for review of these claims on the merits.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

In an August 2010 statement, the Veteran referred to being "unemployed due to s.s. disabilities."  January 2011 correspondence to VA from the Veteran inquired as to whether "you need any more medical and social security disability records."  The Board interprets the Veteran's statements as indicating that he has at least filed a claim for Social Security Administration (SSA) disability benefits.

The Board finds that the record does not indicate that the RO has requested any SSA records.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the RO/AMC must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The most recent complete VA treatment records available from review in the claims-file are from November 2007 (with no more recent records available even in the electronic Virtual VA claims-file).  In an October 2009 statement, the Veteran asserted that outpatient treatment records from the VA in San Juan, Puerto Rico had not been considered in the October 2009 supplemental statement of the case.  An August 2009 VA examination report makes reference to the Veteran being followed by the VA facility's primary care clinic and having been treated there as recently as March 2009 (during which the Veteran reportedly received in increase in dosage for medication associated with controlling his diabetes).  An August 2010 statement from the Veteran is somewhat unclear, but could be understood to indicate that the Veteran had recently started PTSD treatment at the local VA hospital; he also indicates that VA doctors have expressed the opinion that his physical disabilities are "all related to my PTSD."  In light of at least the August and October 2009 statements indicating that there were VA treatment records that had not been associated with the claims-file, and in light of other suggestions of ongoing VA treatment over the more than four years since the last update of the set of VA treatment records in the claims-file, the Board finds that action must be taken to ensure that the complete updated set of the Veteran's VA treatment records are available for review.  As VA medical records are constructively of record and must be obtained, the RO should obtain outstanding VA treatment records from November 2007 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the issue of entitlement to TDIU, the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Veteran's statements have repeatedly included references to being unable to work due to service-connected disabilities, including in his recent January 2010 and August 2010 written correspondence.  Accordingly and in light of the Court's decision in Rice, the Board finds that a claim for TDIU has been raised by the record.  In order to ensure due process, the RO will be directed to conduct the initial adjudication of this issue (following resolution of all issues with which the TDIU issue is inextricably intertwined).  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.

2.  The RO/AMC should take appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The RO/AMC should make arrangements to obtain all outstanding (not already contained in the claims-file) VA medical records of treatment the Veteran has received since November 2007 (including specifically from San Juan VAMC).

4.  After completion of the above, the RO/AMC should review the expanded record, to include any additional evidence submitted by the Veteran and otherwise developed since the statements of the case, and readjudicate all of the issues on appeal (including entitlement to a TDIU and including a merits analysis of the newly reopened service connection claims).  If any claim remains denied, the RO/AMC should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  The case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


